Citation Nr: 0422877	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  97-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1973 to March 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In January 2001, the 
veteran appeared and testified at a personal hearing before 
the undersigned Veterans' Law Judge, sitting at Phoenix, 
Arizona.  This case has been advanced on the Board's docket. 

The Board issued a decision in October 2002 that was 
subsequently vacated by an October 2003 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the October 2002 Board decision was vacated and remanded 
for readjudication to consider whether a separate rating was 
warranted under Diagnostic Code 7332, and to address more 
fully whether the duty to notify of the Veterans Claims 
Assistance Act of 2000 (VCAA) had been satisfied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In a Memo in Support of Remand dated in July 2004, the 
veteran's attorney characterized the reasons for the Court's 
remand as failure to provide separate ratings and inadequate 
VCAA development.  The actual bases of the Court's remand 
were for VA to "address whether the appellant is entitled to 
a separate rating under diagnostic code 7332," and "for the 
Board to address fully whether the duty to notify has been 
satisfied," specifically to "adequately discuss the amended 
duty to notify and the documentation that would satisfy the 
notice requirement of 
38 U.S.C. § 5103(a)."   Because of the assertion that the 
VCAA notice and/or development is inadequate, rather than the 
fact that there was a deficiency in the Board's reasons and 
bases as to VA's fulfillment of the VCAA in this case, the 
Board will construe the attorney's July 2004 argument as a 
request for additional VCAA notice or development.

While there is some evidence to support a separate 
compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 
7332, in the absence of granting the maximum benefit 
possible, VCAA notice or assistance would still be required 
regarding the increased rating issue.  In order to provide 
additional VCAA notice or development, and as neither the 
veteran nor her attorney has waived the right to notice and 
assistance under the provisions of the VCAA, the Board is 
constrained to remand this case to the RO for review and 
compliance with any additional VCAA notice and assistance 
that may be required.  Thereafter, in readjudicating the 
claim, the RO should also address the issue of whether a 
separate compensable rating is warranted under Diagnostic 
Code 7332.

To comply with the Court's order, to further assist the 
veteran, and to ensure compliance with the notice provisions 
of the VCAA, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also             38 
C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran and her attorney 
of what evidence is required to 
substantiate the claim for increased 
rating for irritable bowel syndrome, 
including the question of whether a 
separate rating is warranted under 
Diagnostic Code 7332, what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO should provide the 
veteran written notification specific to 
her claim of the impact of the 
notification requirements on her claim.  

2.  Thereafter, the RO should review the 
veteran's claim for increased rating for 
irritable bowel syndrome, including the 
question of whether a separate 
compensable rating is warranted under 
Diagnostic Code 7332.  If the benefit 
sought on appeal remains denied, the 
appellant and her attorney should be 
furnished a supplemental statement of the 
case and should be given the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


